                                                             Entered on Docket
                                                             February 08, 2021
                                                             EDWARD J. EMMONS, CLERK
                                                             U.S. BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF CALIFORNIA


 1   John A. Anthony (SBN 0731013)
     Anthony & Partners, LLC                               The following constitutes the order of the Court.
 2
     100 S. Ashley Dr., Suite 1600                         Signed: February 8, 2021
 3   Tampa, Florida 33602
     Telephone: 813-273-5616
 4   Facsimile: 813-221-4113
 5   janthony@anthonyandpartners.com
                                                             ______________________________________________
 6   Attorneys for Creditor, Centennial Bank                 Stephen L. Johnson
                                                             U.S. Bankruptcy Judge
 7
 8
 9
                                           UNITED STATES BANKRUPTCY COURT
10                                         NORTHERN DISTRICT OF CALIFORNIA

11                                           )
     In re Evander Frank Kane,               )
12                                           )
                                                                        Case No.   21-50028
13                                Debtor(s). )
            ______________________________                              Chapter    7
14                            ORDER GRANTING APPLICATION FOR ADMISSION OF
                                        ATTORNEY PRO HAC VICE
15
     John A. Anthony, Esquire                                    , whose business address and telephone number is
16
     Anthony & Partners, LLC
     100 South Ashley Drive, Suite 1600
17   Tampa, Florida 33602
     Telephone: (813) 273-5616
18   E-mail: janthony@anthonyandpartners.com

     and who is an active member in good standing of the bar of Florida
19
     having applied in the above-entitled action for admission to practice in the Northern District of
20
     California on a pro hac vice basis, representing creditor, Centennial Bank, N.A.
21
               IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and
22
     conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac
23
     vice. Service of papers upon and communication with co-counsel designated in the application
24
     will constitute notice to the represented party. All future filings in this action are subject to the
25
     Bankruptcy Local Rules and Electronic Case Filing Procedures adopted by the United States
26
     Bankruptcy Court for the Northern District of California.
27
                                                       **END OF ORDER**
28



Case: 21-50028            Doc# 27              Filed: 02/08/21   Entered: 02/08/21 14:46:58       Page 1 of 1
